The record discloses that appellant as plaintiff brought suit in the Small Claims Court, First District of Dade County against appellee as defendant to recover a claim of one hundred dollars. Trial before a jury resulted in a verdict and judgment for the defendant. The Circuit Court denied certiorari and appeal was taken from the latter judgment to this Court.
The Small Claims Court was created by Chapter 21915, Acts of 1943, which makes no provision for appeal. Any right of appeal that the aggrieved party has would be governed by Chapter 61, Florida Statutes 1941, F.S.A., and the judgment there rendered would be final. This holding is predicated on the fact that the jurisdiction of the Small Claims Court under Chapter 21915 is coordinate with that of the Justice of the Peace Court and the Constitution provides that the judgment of the Circuit Court in such appeals shall be final.
In this case the Circuit Court apparently limited its consideration to the question of jurisdiction which was the best it could do unless the certiorari had been treated as an appeal. At any rate the *Page 343 
cause has no place in this Court even though it appears that justice was defeated in the Small Claims Court.
It follows that the cause must be and is hereby dismissed.
It is so ordered.
ADAMS, C.J., and THOMAS and ROBERTS, JJ., concur.